                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

SHAWN BRYANT,

                       Petitioner,                            Case Number 16-10116
                                                              Honorable David M. Lawson
v.

RANDALL HAAS,

                  Respondent,
__________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

       Petitioner Shawn Bryant filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254

challenging his convictions for narcotics and firearms offenses following a jury trial in the Oakland

County, Michigan circuit court. He alleges that he should have been given a new trial when

evidence emerged after trial that one of the police officer witnesses had lied in another case, he

was denied the effective assistance of trial counsel, he was denied a fair trial because of

prosecutorial misconduct, he was denied his right to present a defense, he was denied his right to

a speedy trial, and his right to confront a witness was violated when hearsay evidence was allowed.

Because the state courts’ decisions on these issues did not contravene or unreasonably apply

federal law as determined by the Supreme Court, the Court will deny the petitioner.

                                                 I.

       The Michigan Court of Appeals summarized the facts of the case in its opinion on direct

appeal as follows:

       The facts leading to the convictions arose out of a raid conducted on October 29,
       2009, at about 7:30 p.m., when the Oakland County Narcotics Enforcement Team
       (Team) executed a search warrant for apartments 13 and 21 at Maynard Court in
       Pontiac. Defendant was the target of the investigation that resulted in the warrants
because on that day, and the day prior, Detective Marc Ferguson saw defendant at
apartment 13 and the Team conducted two controlled buys from defendant.

About a minute or two before, the rest of the Team entered the front door of
apartment 13, Officer Jeff Fletemier and Sergeant Brent Miles went to the back of
the apartment building to watch the rear exterior of apartment 13. The back of
apartment 13 had a shared balcony with apartment 15 next door. Below the balcony
were a concrete patio and a grassy yard. The balcony had a three to four foot high
dividing wall that separated apartment 13’s side of the balcony from apartment 15’s
side of the balcony. Officer Fletemier and Sergeant Miles looked around the area
before they decided the best position to watch the back door leading out of
apartment 13 onto the balcony. At this time, they did not see any contraband on
the patio or in the yard. Officer Fletemier was standing in the yard about 10 feet
from the balcony while Sergeant Miles was standing about five feet away from the
balcony.

While the rest of the team was entering apartment 13 through the open front door,
Officer Fletemier and Sergeant Miles saw defendant open apartment 13’s back
door. Defendant stepped outside onto the balcony. The lights were on in the
apartment and Officer Fletemier had his flashlight focused on the back door.
Officer Fletemier and Sergeant Miles both shouted for defendant to stop and put up
his hands. Instead, defendant raised his right arm and tossed a gun over the side
balcony wall to the concrete patio below. In particular, although Officer Fletemier
could not identify the object that defendant threw as a gun at the time defendant
threw it, he did describe it as a “silver object” that made “a loud metal noise” when
it hit the concrete patio. Sergeant Miles identified the object thrown as a gun;
however, he could not identify defendant as the person on the balcony.

Defendant subsequently tossed two packages of heroin, and then ducked down
beneath the balcony wall. The officers lost sight of defendant for a bit, but then
saw defendant roll or jump over the dividing wall onto apartment 15’s side of the
balcony. Defendant popped his head up over the balcony wall several times.

Officer Fletemier and Sergeant Miles called Detective Ferguson to inform him
about defendant’s presence on the balcony. Detective Ferguson and Sergeant
Giolitti came from the inside of the apartment to the balcony, hopped over the
dividing wall, and arrested defendant on apartment 15’s side of the balcony.
Detective Ferguson found $3,600 in defendant’s pocket. Officer Fletemier and
Sergeant Miles then searched the area below the balcony and discovered a .45
caliber, loaded silver handgun. Within a couple of feet of the gun the officers
located a broken open bag with a chunk of heroin in it and, in the yard just off the
patio another chunk of heroin. With the help of several other officers, Sergeant
Miles and Detective Ferguson searched apartment 13. In the living room, the
officers found about nine grams of heroin, three grams of marijuana, a digital scale,

                                        -2-
         three cell phones (one of which defendant allegedly identified as his own cell
         phone), several pictures of defendant, and defendant’s car keys on a table. On the
         kitchen table there was approximately 47 grams of crack cocaine, 21 grams of
         heroin, 70 grams of powder cocaine, seven grams of marijuana, a digital scale,
         cutting agents, packaging materials, cash, and four cell phones.

People v. Bryant, Nos. 306602, 318675, 2014 WL 4214849, at *1–3 (Mich. Ct. App. Aug. 26,

2014).

         The jury convicted Bryant of two counts of possession with the intent to deliver over 50

grams of narcotics (one count for heroin, and one count for cocaine), Mich. Comp. Laws §

333.7401(2)(a)(iii), and two counts of possession of a firearm during the commission of a felony

(felony-firearm), Mich. Comp. Laws § 750.227b. Following the jury trial, the petitioner pleaded

guilty to another count of felony-firearm and to a count of felon in possession of a firearm, Mich.

Comp. Laws § 750.224f. He was sentenced as an habitual offender to concurrent prison terms

totaling 15 to 30 years, plus consecutive two-year terms for the felony-firearm convictions. The

trial court thereafter denied his subsequent motion to dismiss on the ground that his right to a

speedy trial was violated.

         After the petitioner filed his claim of appeal, he moved in the court of appeals to remand

the case so he could file a motion for a new trial. He had discovered evidence that Mark Ferguson,

one of the police witnesses who testified at trial, had filed a false affidavit in another case. The

court of appeals granted the motion. The petitioner was allowed to develop the issue in the trial

court, which found that Ferguson’s earlier lies under oath were newly discovered and material.

The court granted a new trial. However, the court of appeals, which had retained jurisdiction after

the remand, reversed the new trial order and affirmed the convictions. Ibid. One judge dissented.




                                                -3-
The Michigan Supreme Court denied leave to appeal. People v. Bryant, 497 Mich. 1041, 864

N.W.2d 142 (2015), reconsideration den. 498 Mich. 876, 868 N.W.2d 617 (2015).

        The petitioner filed a timely petition for a writ of habeas corpus alleging the following

grounds:

        I. The Michigan appellate courts unreasonably reversed the circuit court ruling
        granting a new trial based on newly discovered evidence that had been withheld
        from the defense by the prosecution.

        II. Petitioner was prejudiced by ineffective assistance of counsel for failing to
        make any argument about sentencing at the sentencing proceeding.

        III. Petitioner was prejudiced by prosecutor misconduct in, over objection, raising
        to the jury the Casey Anthony case.

        IV. Petitioner was prejudiced by prosecutor argument that directly undercut the
        judge’s instructions on proof beyond a reasonable doubt.

        V. Petitioner was prejudiced by the court’s action in allowing prosecution
        investigators, but not the defense investigator, to review notes during testimony.

        VI. Petitioner was prejudiced by undue delay in bringing him to trial resulting in
        the loss of a key defense witness, and by the denial of a motion to adjourn to
        make up for the prejudice.

        VII. Petitioner was prejudiced by testimony over objection by an officer about
        what other officers had seen, violating the right of confrontation.

        VIII. Petitioner was prejudiced by ineffective assistance of counsel for various
        additional deficiencies relating to witness questioning, changes in witness
        answers, and failures to object.

        IX. Petitioner was prejudiced by ineffective assistance of counsel relating to his
        guilty pleas to two counts.

Pet. at 4-14.
                                                 II.

        Certain provisions of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), which govern this case, “circumscribe[d]”

                                                 -4-
the standard of review federal courts must apply when considering an application for a writ of

habeas corpus raising constitutional claims, including claims of ineffective assistance of counsel.

See Wiggins v. Smith, 539 U.S. 510, 520 (2003). A federal court may grant relief only if the state

court’s adjudication “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States,” or if the adjudication “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d)(1)-(2).

       “Clearly established Federal law for purposes of § 2254(d)(1) includes only the holdings,

as opposed to the dicta, of [the Supreme] Court’s decisions.” White v. Woodall, 572 U.S. 415, 419

(2014) (quotation marks and citations omitted). “As a condition for obtaining habeas corpus from

a federal court, a state prisoner must show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington

v. Richter, 562 U.S. 86, 103, (2011). The distinction between mere error and an objectively

unreasonable application of Supreme Court precedent creates a substantially higher threshold for

obtaining relief than de novo review. Mere error by the state court will not justify issuance of the

writ; rather, the state court’s application of federal law “must have been objectively unreasonable.”

Wiggins, 539 U.S. at 520-21 (quoting Williams v. Taylor, 529 U.S. 362, 409 (2000) (quotation

marks omitted)). The AEDPA imposes a highly deferential standard for evaluating state-court

rulings and demands that state-court decisions be “given the benefit of the doubt.” Renico v. Lett,

559 U.S. 766, 773 (2010).


                                                 -5-
                                                 A.

       The petitioner first argues that the state court of appeals erred by reversing the trial judge’s

grant of a new trial based on newly discovered evidence. After the trial, the petitioner’s appellate

lawyer learned that police officer Mark Ferguson, who testified against the petitioner, lied in an

affidavit filed in support of a request for a search warrant in an unrelated case in the Oakland

County court in June of 2011. Ferguson swore in a search warrant affidavit that he had not opened

a container containing narcotics before seeking the search warrant, when in fact he had. The

petitioner discovered this evidence from a Detroit Free Press article dated January 29, 2013, in

which the Oakland County Prosecutor stated that she learned the prior September that Ferguson,

who since had been fired from the Oakland County Sheriff’s Department, had given false

information to obtain a search warrant in the case of People v. Payan. As a result of this

information, the charges were dismissed against Mr. Payan in his case.

       This information came to light that prior September when the assistant prosecutor in the

Pagan case discovered that the statement in the affidavit was false after interviewing witnesses for

the case. The assistant prosecutor notified the Oakland County Prosecutor. The prosecutor’s

office then reviewed 100 pending drug cases in involving Ferguson and had dismissed fifteen of

those cases in which he was central to the investigation.

       The Michigan Court of Appeals overturned the trial court’s grant of a new trial, because it

did not believe that the new evidence undermining Ferguson’s credibility would cause a different

result probable on retrial. It reached that conclusion reasoning that “the prosecution’s case was

supported by other witnesses.” People v. Bryant, 2014 WL 4214849, at *12.




                                                 -6-
       There is no recognized federal constitutional claim that allows relief for the denial of a

motion for new trial, even when the motion is based on newly-discovered evidence, and even with

coupled with a claim of actual innocence, at least in non-capital cases. In Herrera v. Collins, 506

U.S. 390, 400 (1993), the Supreme Court held that claims of actual innocence based on newly

discovered evidence fail to state a claim for federal habeas relief absent an independent

constitutional violation occurring in the underlying state criminal proceeding. See also Cress v.

Palmer, 484 F.3d 844, 854-55 (6th Cir. 2007) (collecting cases).

       In this case, the petitioner coupled his denial-of-new-trial claim with an allegation that the

prosecution withheld evidence that Detective Ferguson had falsified search warrant affidavits, in

violation of Brady v. Maryland, 373 U.S. 83 (1963). The warden contends that the petitioner did

not exhaust a Brady claim in the state courts, but he is incorrect. The petitioner plainly mentioned

Brady v. Maryland in his appellate briefs filed in both Michigan appellate courts and presented the

issue for decision.

       It is well established that “‘the suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution.’” Wearry v. Cain, ---

U.S. ---, 136 S. Ct. 1002, 1006 (2016) (quoting Brady, 373 U.S. at 87). There are three components

of a true Brady violation: (1) the evidence at issue must be favorable to the accused, either because

it is exculpatory or because it is impeaching; (2) the evidence must have been suppressed by the

state, either willfully or inadvertently; and (3) prejudice must have ensued. Strickler v. Greene,

527 U.S. 263, 281-82 (1999).




                                                -7-
       There cannot be any doubt that the evidence of Ferguson’s past lies in the line of duty

would have been favorable to the petitioner. “[T]he rule stated in Brady applies to evidence

undermining witness credibility.” Wearry, 136 S. Ct. at 1006 (citing Giglio v. United States, 405

U.S. 150, 153-54 (1972)). And the evidence was material, as it could have affected the jury’s

judgment of Ferguson’s credibility. “Evidence qualifies as material when there is any reasonable

likelihood it could have affected the judgment of the jury.” Ibid. (quoting Giglio, 405 U.S. at 154)

(quotation marks omitted).

       There is no suggestion that the Oakland County Prosecutor actively suppressed the

evidence of police officer Ferguson’s past prevarications. Nonetheless, “the . . . prosecutor has a

duty to learn of any favorable evidence known to the others acting on the government’s behalf in

the case, including the police.” Kyles v. Whitley, 514 U.S. 419, 437-38 (1995). “But whether the

prosecutor succeeds or fails in meeting this obligation (whether, that is, a failure to disclose is in

good faith or bad faith), the prosecution’s responsibility for failing to disclose known, favorable

evidence rising to a material level of importance is inescapable.” Ibid. (citation omitted). “[T]he

Brady duty extends to impeachment evidence as well as exculpatory evidence, and Brady

suppression occurs when the government fails to turn over even evidence that is ‘known only to

police investigators and not to the prosecutor.’” Youngblood v. W. Virginia, 547 U.S. 867, 869-70

(2006) (quoting Kyles, 514 U.S. at 438).

       Detective Ferguson certainly knew about his own past misconduct, which consisted of

swearing to a false search warrant affidavit. “Whether or not the attorney for the [prosecution]

knew of that information, a Brady violation still occurs where the police know information that

should have been disclosed but fail or refuse to inform the prosecutor.” United States v. McClellon,


                                                 -8-
260 F. Supp. 3d 880, 884–85 (E.D. Mich. 2017) (citing Youngblood, 547 U.S. at 869-70); see also

LeBere v. Trani, 746 F. App’x 727, 732 (10th Cir. 2018) (“We conclude that the evidence allegedly

not disclosed — that [Officer] Walker induced [a jailhouse informant] to concoct a false confession

[purportedly made by the petitioner] by providing him details about the crime — is material

regardless of the subsequent perjury [by the informant].”).

        The Michigan Court of Appeals concluded that the petitioner was not prejudiced by the

nondisclosure because “the prosecution’s case was supported by other witnesses” than Ferguson.

People v. Bryant, 2014 WL 4214849, at *12. The court reasoned:

        [T]he trial testimony of Officer Fletemier and Sergeant Miles supported
        defendant’s convictions. Their combined testimony established that defendant
        exited apartment 13, threw the gun and heroin over the balcony, and went over the
        wall to the balcony of apartment 15, as well as the weight of the heroin and cocaine
        found inside and outside the apartment. Defendant argues that the fact that the
        officers in the other case covered up for Detective Ferguson could lead the jury to
        disbelieve the other officers in this case. However, there is no evidence that other
        officers lied or covered for Detective Ferguson in the other case, or that any others
        did so in this case. Accordingly, the impeachment evidence regarding Detective
        Ferguson would not reasonably lead the trier of fact to disbelieve Officer Fletemier
        or Sergeant Miles in this case.

Ibid.

        That reasoning did not amount to a contravention or misapplication of federal law. It is

true that, “[t]o prevail on his Brady claim, [the petitioner] need not show that he ‘more likely than

not’ would have been acquitted had the new evidence been admitted.” Wearry, 136 S. Ct. at 1006

(quoting Smith v. Cain, 565 U.S. 73, 74-76 (2012)). “He must show only that the new evidence is

sufficient to ‘undermine confidence’ in the verdict.” Ibid. However, in the habeas context, a

petitioner must demonstrate prejudice. O’Hara v. Brigano, 499 F.3d 492, 502-03 (6th Cir. 2007).

“Prejudice means that the ‘nondisclosure was so serious that there is a reasonable probability that


                                                -9-
the suppressed evidence would have produced a different verdict.’” United States v. Castano, 906

F.3d 458, 466 (6th Cir. 2018) (quoting Strickler, 527 U.S. at 281). 263, 281-82 (1999). Prejudice

might not result from the nondisclosure “if the State’s other evidence is strong enough to sustain

confidence in the verdict.” Smith, 565 U.S. at 76 (citing United States v. Agurs, 427 U.S. 97, 112-

13 & n.21 (1976)). And the state appellate court decided exactly that.

        Ferguson was not the only witness against the petitioner. As noted, Officer Fletemier and

Sergeant Miles both testified to seeing the petitioner throw the gun and drugs off the porch of

Apartment 13. One might disagree whether the evidence that would impeach Ferguson probably

would have caused a different result on retrial, as did the dissenting judge in the court of appeals.

See Bryant, 2014 WL 4214849, at *14 (Jansen, J., dissenting). But the court’s decision was not

“so lacking in justification” so as to put it “beyond any possibility for fairminded disagreement.”

See Harrington, 562 U.S. at 103. Ferguson’s testimony “was not the central piece of evidence

holding together an otherwise feeble case, but was merely one piece of a cumulative evidentiary

puzzle.” Beuke v. Houk, 537 F.3d 618, 636 (6th Cir. 2008).

        The denial of the motion for new trial based on the discovery of evidence of Ferguson’s

past false statements will not support the issuance of a writ of habeas corpus.

                                                 B.

        The petitioner alleges in his second, eighth, and ninth claims that he was denied the

effective assistance of counsel for a variety of reasons, including the failure to make certain

arguments at sentencing, decisions about witness questioning, failures to object, and advice on the

post-trial guilty pleas.




                                                -10-
        A violation of the Sixth Amendment right to effective assistance of counsel is established

when an attorney’s performance was deficient, and the deficient performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s performance is

deficient if “counsel’s representation fell below an objective standard of reasonableness.” Id. at

688. The petitioner must show “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687.

“Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689. The Supreme

Court has “declined to articulate specific guidelines for appropriate attorney conduct and instead

[has] emphasized that the proper measure of attorney performance remains simply reasonableness

under prevailing professional norms.” Wiggins v. Smith, 539 U.S. 510, 521 (2003) (quoting

Strickland, 466 U.S. at 688) (internal quotation marks omitted).

        An attorney’s deficient performance is prejudicial if “counsel’s errors were so serious as

to deprive the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

The petitioner must show “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. Unless a defendant demonstrates

both deficient performance and prejudice, “it cannot be said that the conviction resulted from a

breakdown in the adversary process that renders the result unreliable.” Id. at 687.

        Success on ineffective-assistance-of-counsel claims is relatively rare, because the

Strickland standard is “‘difficult to meet.’” White v. Woodall, 572 U.S. at 419 (quoting Metrish v.

Lancaster, 569 U.S. 351, 357-58 (2013)). The standard is “all the more difficult” on habeas corpus

review because, when AEDPA deference applies, “[t]he standards created by Strickland and §


                                                  -11-
2254(d) are both highly deferential, and when the two apply in tandem, review is doubly so.”

Richter, 562 U.S. at 105 (citations and quotation marks omitted). “[T]he question is not whether

counsel’s actions were reasonable,” but whether “there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Ibid.

                                                 1.

       The petitioner’s first criticism is that his trial attorney did not did not make any argument

at the sentencing hearing to mitigate his sentencing. The Supreme Court has held that a criminal

defendant has the right to effective assistance of counsel at the sentencing phase of both capital

and not-capital criminal cases. Lafler v. Cooper, 566 U.S. 156, 165 (2012). Although sentencing

does not involve a criminal defendant’s guilt or innocence, “ineffective assistance of counsel

during a sentencing hearing can result in Strickland prejudice because ‘any amount of [additional]

jail time has Sixth Amendment significance.’” Ibid. (quoting Glover v. United States, 531 U.S.

198, 203 (2001)).

       The Michigan Court of Appeals rejected this claim on direct appeal, finding no deficient

performance by trial counsel.

       Contrary to defendant’s assertion, defense counsel did argue for a lenient sentence
       on behalf of defendant. Indeed, defense counsel submitted to the trial court a
       sentencing memorandum (and several letters) that mentioned defendant’s
       education, service to the community, and support of his wife and three children.

Bryant, 2014 WL 4214849, at * 4, n. 8.

       That holding reasonably interprets the record, and it is consistent with governing federal

law. The sentencing memorandum submitted by the petitioner’s counsel included an argument for

the trial judge to depart below the minimum sentencing guidelines based on the petitioner’s

employment and education history, service to the community, support of his wife and three

                                                -12-
children, and the weakness of the case against the petitioner. Trial counsel’s method of requesting

a downward departure from the guidelines fell within the wide range of reasonable professional

assistance and therefore did not constitute deficient performance in support of an ineffective

assistance claim. See, e.g., Harrington v. United States, 489 F. App’x. 50, 55 & n.1 (6th Cir. 2012).

The petitioner is not entitled to relief on his second claim.

                                                  2.

       In claim number eight, the petitioner lists instances during trial that he believes amount to

deficient performance. To begin, the petitioner argues that defense counsel should have objected

more than once to Officer Fletemeir’s testimony that he believed that the item he saw discarded

by the petitioner was a bag of narcotics and to Sergeant Miles’ testimony that he believed that he

saw the petitioner discarding drugs.

       The Michigan Court of Appeals rejected the petitioner’s claim, finding that there was

sufficient evidence introduced to establish that these witnesses had personal knowledge of the

event, which is all that is required under state Evidence Rule 602:

       There was sufficient evidence showing that Officer Fletemier and Sergeant Miles
       had personal knowledge of the events that occurred on the balcony. Officer
       Fletemier and Sergeant Miles were both present and watched defendant walk out
       of apartment 13 onto the balcony during the search. Officer Fletemier saw
       defendant toss a silver item over the balcony, and it made a metallic sound upon
       hitting the cement patio. Sergeant Miles identified this object as a gun. Later,
       Officer Fletemier and Sergeant Miles recovered a gun from the patio area.
       Similarly, Sergeant Miles saw the man on the balcony toss several items over the
       edge. Later, Sergeant Miles and Officer Fletemier recovered two chunks of heroin
       from the patio. Sergeant Miles saw and positively identified defendant after he was
       arrested on the balcony. Any further objection by defense counsel would likely
       have been futile and, therefore, unnecessary.

Bryant, 2014 WL 4214849, at * 3 (citation and footnote omitted).



                                                 -13-
       That decision does not misapply Strickland. The petitioner does not challenge the state

court’s evidentiary holding. Nor could he; federal courts adjudicating habeas petitions under

section 2254 “defer to a state court’s interpretation of its own rules of evidence and procedure’

when assessing a habeas petition.” Miskel v. Karnes, 397 F.3d 446, 453 (6th Cir. 2005) (quoting

Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988)). It is a small step beyond that to conclude that

the state court’s holding that counsel’s performance was reasonable was itself a reasonable

application of federal law. See Harrington, 562 U.S. at 105 (“Federal habeas courts must guard

against the danger of equating unreasonableness under Strickland with unreasonableness under §

2254(d). When § 2254(d) applies, the question is not whether counsel’s actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.”). The failure to object to relevant and admissible evidence does not amount

to deficient performance. Alder v. Burt, 240 F. Supp. 2d 651, 673 (E.D. Mich. 2003).

       The petitioner next contends that trial counsel should have objected to Sergeant Miles’

testimony that he found a card at the location addressed to “gangster Bryant” because this evidence

was prejudicial and admitted solely to show the petitioner’s propensity to commit the charged

crime, in violation of Michigan Rule of Evidence 404(b). The Michigan Court of Appeals rejected

the claim, finding that “the prosecution likely offered Sergeant Miles’s testimony about a card

addressed to ‘gangster Bryant’ to show that the car keys found in apartment 13 belonged to

defendant, not to show propensity. Therefore, the trial court would have likely overruled any

objection defense counsel raised on this ground.” Bryant, 2014 WL 4214849, at * 4.




                                               -14-
       Habeas relief on this claim is not warranted for the same reason: the state court’s

determination that counsel performed reasonably is itself a reasonable application of Strickland.

Harrington, 562 U.S. at 105.

       The petitioner next contends that counsel was ineffective for failing to object to the

prosecutorial misconduct he alleges in his fourth claim, discussed below.

       To establish prejudice under Strickland for failing to object to prosecutorial misconduct, a

habeas petitioner must show that but for his trial attorney’s failure to object to the prosecutor’s

improper questions and arguments, there is a reasonable probability that the proceeding would

have been different. Hinkle v. Randle, 271 F.3d 239, 245 (6th Cir. 2001). For reasons set out

below, the prosecutor’s argument did not deprive the petitioner of a fundamentally fair trial. The

petitioner is unable to establish that he was prejudiced by counsel’s failure to object to these

remarks. See Slagle v. Bagley, 457 F.3d 501, 528 (6th Cir. 2006).

       The petitioner next contends that trial counsel was ineffective by failing to object on

confrontation grounds to the admission of Detective Ferguson’s testimony concerning the out-of-

court statements of other officers. But those statements were offered for a non-hearsay, non-

testimonial purpose. Withholding objection was not deficient performance. See Flood v. Phillips,

90 F. App’x. 108, 119 (6th Cir. 2004).

       The petitioner next claims that counsel was ineffective by failing to object to the trial

court’s refusal to allow defense investigator J.R. Taylor to refresh his memory with his notes. As

noted below, however, Taylor was permitted to refresh his memory with his notes. There was no

deficient performance.




                                               -15-
       The petitioner also argues that counsel was ineffective in handling the questioning of the

petitioner’s wife Rayven Bryant concerning the source of the $3,600 the police recovered from the

petitioner. The petitioner contends that counsel did not know how to respond to an objection made

by the prosecutor concerning questions about the source of the petitioner’s income and as a result,

was unable to offer evidence to rebut the allegation that the money was drug proceeds. But the

record shows that the prosecutor objected to defense counsel’s question because it was a leading

question. Counsel rephrased his question and was able to elicit testimony from Ms. Bryant that

the petitioner did “not use narcotics to earn money.” The petitioner’s factual record does not

support the basis of this claim; it is without merit.

                                                  3.

       In his ninth claim, the petitioner contends that trial counsel was ineffective when he advised

the petitioner to plead guilty to the felon in possession of a firearm charge and one of the felony-

firearm charges instead of asking for a bench trial from the judge separate from the jury trial. The

Michigan Court of Appeals rejected the petitioner’s claim for two reasons:

       First, contrary to defendant’s argument, his plea did not further impair his
       credibility with the trial judge before sentencing, as the trial judge expressed at
       sentencing that he did not “think the jury got it wrong.” What probably hurt
       defendant more was the fact that the court knew that defendant had previously been
       convicted of two drug-related offenses, and it had heard defendant testify that he
       would not sell heroin because of his sister’s addiction, all the while knowing that
       defendant had twice sold heroin to an undercover police officer within 48 hours of
       the search.

       Second, even if defense counsel’s recommendation for defendant to plead guilty
       fell below an objectively reasonable standard, it was not outcome-determinative
       error. Insisting on a bench trial would not have changed defendant’s trial or
       appellate rights in any significant way.

Bryant, 2014 WL 4214849, at * 4-5.


                                                 -16-
        To satisfy the prejudice requirement for an ineffective assistance of counsel claim in the

guilty plea context, the defendant must show a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty, but would have insisted on going to trial. Premo v. Moore, 562

U.S. 115, 129 (2011) (citing Hill v. Lockhart, 474 U.S. 52, 58-59 (1985)). An assessment of

whether a defendant would have gone to trial but for counsel’s errors “will depend largely on

whether the affirmative defense likely would have succeeded at trial.” Hill, 474 U.S. at 59. The

Sixth Circuit has interpreted Hill to require a federal habeas court to analyze the substance of the

habeas petitioner’s underlying claim or defense when assessing Premo’s requirement. See Maples

v. Stegall, 340 F.3d 433, 440 (6th Cir. 2003). The petitioner must therefore show a reasonable

probability that but for counsel’s errors, he would not have pleaded guilty, because there would

have been a reasonable chance that he would have been acquitted had he insisted on going to trial.

See Garrison v. Elo, 156 F. Supp. 2d 815, 829 (E.D. Mich. 2001). A habeas petitioner’s conclusory

allegation that, but for an alleged attorney act or omission he or she would not have pleaded guilty,

is therefore insufficient to prove such a claim. Ibid.

        The petitioner has not made that showing here. He has not identified any defense to these

charges, nor has he shown that he was otherwise prejudiced by counsel’s advice. The petitioner

is not entitled to relief on his ninth claim.

                                                 C.
        The petitioner’s third and fourth claims raise issues of prosecutorial misconduct. “Claims

of prosecutorial misconduct are reviewed deferentially” in a habeas case. Millender v. Adams,

376 F.3d 520, 528 (6th Cir. 2004). When the issue is the prosecutor’s remarks, the “clearly

established Federal law” is the Supreme Court’s decision in Darden v. Wainwright, 477 U.S. 168



                                                -17-
(1986). Parker v. Matthews, 567 U.S. 37, 45 (2012) (per curiam). In Darden, the Supreme Court

stated:

          [I]t “is not enough that the prosecutors’ remarks were undesirable or even
          universally condemned.” Darden v. Wainwright, 699 F.2d [1031, 1036 (11th Cir.
          1983)]. The relevant question is whether the prosecutors’ comments “so infected
          the trial with unfairness as to make the resulting conviction a denial of due process.”
          Donnelly v. DeChristoforo, 416 U.S. 637 (1974). Moreover, the appropriate
          standard of review for such a claim on writ of habeas corpus is “the narrow one of
          due process, and not the broad exercise of supervisory power.” Id., at 642.

Darden, 477 U.S. at 181.

          The petitioner argues that the prosecutor committed misconduct by referring during jury

selection to the Casey Anthony trial, a highly publicized and controversial case in which Ms.

Anthony was acquitted by a jury in Florida of murdering her daughter. The prosecutor remarked

that the Casey Anthony jurors had been interviewed after Anthony was acquitted of the murder

“and they said they wanted to know [the defendant’s] motive.” Defense counsel’s objection was

overruled. The prosecutor continued:

          [I]t doesn’t have to be motive, it could be anything else that you might think, this
          Court will be the only source of elements for crimes in this case. Does everybody
          agree with that? So no matter what your prior concepts of intent, possession of a
          firearm, possession of narcotics might have been, all the [sic] matters which [sic]
          Judge Bowman tells you today, or whenever you guys get this case, you all agree
          with that? Okay. So do you all here today promise not to add any other elements?

          The Michigan Court of Appeals rejected the petitioner’s claim, writing:

          Assuming the prosecution’s mention of the Casey Anthony trial during voir dire
          was improper, it did not deny defendant a fair and impartial trial. First, the
          prosecutor mentioned the Anthony case only one time, at the beginning of the
          proceedings. Despite the trial court’s ruling in the prosecutor’s favor, he did not
          mention the Anthony case again. This single mention, by itself, could not have had
          such an influence on the jury that it compromised the fairness and impartiality of
          defendant's trial.



                                                   -18-
       Second, defense counsel, acting in the best interests of his client, presumably would
       have removed any juror that he believed was prejudiced by the prosecutor’s
       statement. Defense counsel was aware of the potential bias because he objected to
       the statement, and he took the opportunity to question the jury on the topic to ensure
       that none of the jurors would consider the Anthony case.

       Finally, the trial court instructed the jury that it was only to consider properly
       admitted evidence and that the lawyers’ statements during trial were not evidence.
       Courts presume that jurors follow their instructions. Therefore, the jury should not
       have considered any potentially improper statements by the prosecutor.

Bryant, 2014 WL 4214849, at * 5-6 (citation omitted).

       Although the reference to a sensational case was unfortunate, the prosecutor’s remarks in

essence simply explained to the jurors that they were to follow the law as given to them by the

judge and not add additional elements of proof to the charges. The court of appeals’s determination

that no prejudice resulted reasonably applied federal law. See, e.g., Simpson v. Jones, 238 F.3d

399, 409 (6th Cir. 2000) (holding that the prosecutor did not inappropriately appeal to sympathy,

but merely impressed jurors with the importance of their task, when he mentioned during jury

selection that prospective jurors would want a fair jury if a friend or relative were charged with

felony murder, and they would equally want a fair jury if a friend or relative were the victim of

felony murder). The prosecutor’s isolated reference to the Casey Anthony case did not imply that

the petitioner was like Ms. Anthony. Compare Farmer v. Hofbauer, 1 F. App’x. 372, 381 (6th

Cir. 2001) (finding that a single reference comparing the petitioner to Hitler did not merit habeas

relief). Finally, the judge several times advised the jurors that the prosecutor had the burden of

proving the petitioner’s guilt beyond a reasonable doubt and the petitioner did not have to prove

his innocence. Any possible prejudice that might have resulted from the comment was cured by

the trial court’s instructions regarding the proper burden of proof. See Scott v. Elo, 302 F.3d 598,

603-04 (6th Cir. 2002).

                                               -19-
       The state courts’ determination that the prosecutor’s remarks did not deprive the petitioner

of a fair trial was a reasonable application of federal law.

       Tthe petitioner also contends that the prosecutor committed misconduct during closing

argument by arguing that in order to acquit the petitioner, the jurors would “need to affirmatively

decide that the two officers are lying.” The petitioner claims that this comment improperly shifted

the burden of proof to the petitioner.

       The Michigan Court of Appeals rejected the petitioner’s claim because it determined that

the statement was fair commentary on the evidence and the petitioner’s theory of the case:

       In context, it appears that the prosecutor’s comment that the jury needed to
       affirmatively decide that two testifying officers were lying was meant to comment
       on the validity of defendant’s alternative version of events. Defendant testified that
       he happened to be outside on apartment 15’s balcony smoking a cigarette when the
       officers entered apartment 13. According to defendant, the men that were in
       apartment 13 ran to the balcony, threw the gun and heroin over the edge, and
       escaped detection by running to a wooded area. The prosecution was permissibly
       commenting on the unlikelihood of defendant’s version of events.

       Additionally, twice during his closing argument the prosecutor stated that he had
       the burden to prove defendant’s guilt beyond a reasonable doubt. Similarly, in
       defendant’s closing argument, defense counsel reminded the jury that it was the
       prosecutor’s burden to prove defendant's guilt beyond a reasonable doubt.

       Finally, although defendant discounts the trial court’s authority, the trial court
       repeatedly instructed the jurors that they were to presume that defendant was
       innocent until they were satisfied, beyond a reasonable doubt, of defendant’s guilt
       on each element of the offenses. The trial court further instructed the jury that
       defendant was not required to prove his innocence. Therefore, the trial court cured
       any error through its instructions.

Bryant, 2014 WL 4214849, at *6 (footnote omitted).

       The prosecutor’s remarks were a fair response to the petitioner’s testimony and defense.

The prosecution’s isolated comment did not deprive the petitioner of a fair trial, because any

possible prejudice from the comment was cured by the trial court’s instructions regarding the

                                                 -20-
proper burden of proof. Scott, 302 F.3d at 603-04. The petitioner is not entitled to habeas relief

on his third and fourth claims.

                                                D.

       The petitioner argues in his fifth claim that he was denied the right to present a defense

because the judge did not allow his investigator to consult his notes to refresh his memory while

testifying, even though several prosecution witnesses were allowed to do so. As noted above, the

record does not support that argument. The Michigan Court of Appeals found that “the trial court

did allow defendant’s expert to refresh his memory with his notes on direct examination.” Bryant,

2014 WL 4214849, at * 6, n.9.

       It is beyond dispute that a criminal accused has the right to present his own witnesses to

establish a defense. Washington v. Texas, 388 U.S. 14, 19 (1967); see also Crane v. Kentucky,

476 U.S. 683, 690 (1986) (“[W]hether rooted directly in the Due Process Clause of the Fourteenth

Amendment, or in the Compulsory Process or Confrontation clauses of the Sixth Amendment, the

Constitution guarantees criminal defendants ‘a meaningful opportunity to present a complete

defense’”) (citations omitted). As the state court found, however, that right was not abridged here.

       Private investigator J.R. Taylor testified for the defense on the second day of trial. At the

beginning of Taylor’s testimony, the prosecutor noted for the record that Taylor had something in

his hands and objected to Mr. Taylor referring to it unless he was refreshing his memory, and then

only if a proper foundation were laid. The trial court agreed. Defense counsel then asked, “Mr.

Taylor, you’re not reading from any documents in your lap?” Taylor replied, “No, I’m not.”

Taylor did not initially seek to refresh his recollection from his notes. But when defense counsel

asked Taylor if he could remember the height of the balcony rails, Taylor said that he did not.


                                               -21-
Defense counsel asked him if his notes might help him refresh his memory, to which Taylor

replied, “Probably.” Although the prosecutor said, “Your Honor—”, there is no indication that the

prosecutor objected. The trial judge did not interrupt the line of questioning and defense counsel

instructed Taylor to review his notes. While Taylor consulted his notes, neither the prosecutor nor

the trial court said anything. After refreshing his memory, Taylor testified to the height of the

railings.

        On redirect examination, defense counsel sought to introduce a photograph of the petitioner

on the balcony. The prosecutor objected because the photograph had not been provided to the

prosecution, and the court sustained the objection. Defense counsel then asked whether Taylor

needed to look at any notes or photographs to refresh his recollection, even though defense counsel

had not questioned the witness. The prosecutor objected, and the trial court sustained the objection.

Defense counsel then asked Taylor if he remembered the exact height of the railing and Taylor

testified he did not. The prosecutor objected on the basis that the question had been asked and

answered, not to Taylor’s referencing his notes. The judge sustained the objection on the ground

that the question had been asked and answered.

        The petitioner’s right to present a defense was not violated because Taylor was permitted

to refresh his memory with his notes. It is true that the trial judge prevented Taylor from consulting

his notes a second time, but that was because he had already been asked the question about the

balcony. Barring repetitive questions does not violate a defendant’s right to present a defense. See

United States v. Blackwell, 459 F.3d 739, 756 (6th Cir. 2006). The petitioner is not entitled to

relief on his fifth claim.




                                                -22-
                                                  E.

       Next, the petitioner contends that his Sixth Amendment right to a speedy trial was abridged,

because he was arrested on October 29, 2009 but not brought to trial until July 2011. The charges

were dismissed by the trial court on September 9, 2010 because the prosecutor was unable to

proceed to trial. The petitioner was not re-charged until November 3, 2010. The petitioner’s trial

began on July 28, 2011.

       The Sixth Amendment guarantees a criminal defendant the right to a speedy trial. U.S.

Const. Amend. VI. To determine whether a speedy trial violation has occurred, the court must

consider the following four factors: (1) the length of the delay, (2) the reason for the delay, (3) the

defendant’s assertion of his speedy trial right, and (4) the prejudice to the defendant. Barker v.

Wingo, 407 U.S. 514, 530 (1972). The court must weigh these factors in a “difficult and sensitive

balancing process” to determine whether a constitutional violation has occurred. 407 U.S. at 533.

Although the Michigan Court of Appeals relied on state law, it weighed each of these factors and

found no speedy trial violation, ultimately concluding that the prosecutor overcame the

presumption of prejudice that the court applied. That decision was not “so lacking in justification”

as to put it “beyond any possibility for fairminded disagreement.” See Harrington, 562 U.S. at

103.

       The length of delay is a “triggering factor” because “until there is some delay which is

presumptively prejudicial, there is no necessity for inquiry into the other factors that go into the

balance.” Barker, 407 U.S. at 530. Therefore, to trigger a speedy trial concern, the accused must

allege that the interval between the accusation and the trial has crossed the threshold dividing

ordinary from presumptively prejudicial delay. Doggett v. United States, 505 U.S. 647, 651-52


                                                 -23-
(1992).     Courts have generally found post-accusation delays that approach one year to be

“presumptively prejudicial.” Id. at 652, n.1; United States v. Brown, 90 F. Supp. 2d 841, 846 (E.D.

Mich. 2000).

          The court of appeals determined that the delay was 19 months, even accounting for the

hiatus between dismissal of the original complaint and the re-charge. Although that court believed

that an 18-month delay was necessary to trigger the presumption, the court held that “the

prosecution had the burden to show that defendant was not prejudiced by the delay.” Bryant, 2014

WL 4214849, at *7.

          The court also found that the reasons for the delay should be ascribed to both parties, but

more to the prosecution. Ibid. However, there is no evidence on the record that any part of this

delay was caused intentionally by the trial court or the prosecution. See Norris v. v. Schotten, 146

F. 3d at 327-28; Shanks v. Wolfenbarger, 387 F. Supp. 2d 740, 748 (E.D. Mich. 2005). Nor is

there any record evidence to indicate a “willful attempt” by the prosecution to delay the trial, Burns

v. Lafler, 328 F. Supp. 2d 711, 722 (E.D. Mich. 2004) (quoting Davis v. McLaughlin, 122 F. Supp.

2d 437, 443 (S.D.N.Y. 2000)), or that the prosecution intentionally delayed the trial to gain a

tactical advantage over the petitioner, see United States v. Brown, 498 F. 3d 523, 531 (6th Cir.

2007).

          The court of appeals acknowledged that the petitioner asserted his right to a speedy trial in

a motion filed about eight months before the trial actually started. Bryant, 2014 WL 4214849, at

*8. But it concluded that prejudice to the petitioner did not tip the balance toward a violation of

his speedy trial right. Ibid.




                                                  -24-
       That ultimate finding did not unreasonably apply Barker or other Supreme Court

jurisprudence. Of the four factors to be assessed in determining whether a defendant’s speedy trial

rights have been violated, prejudice to the defendant is the most critical one. See Trigg v. State of

Tenn., 507 F. 3d 949, 954 (6th Cir. 1975). The petitioner argues that Louella Jackson, who was

the manager of the apartment building, died during the delay. The petitioner asserts that Ms.

Jackson would have testified that the petitioner was not the occupant of apartment 13 and could

have provided the name of the actual occupant. But he has offered no evidence beyond his own

assertions what Ms. Jackson’s proposed testimony would be, nor has he even indicated when she

died. And considering the significant evidence against the petitioner in this case, it is not readily

apparent how the state court’s determination that the absence of Ms. Jackson did not prejudice his

case unreasonably applied federal law. See United States v. Sylvester, 330 F. App’x. 545, 549–50

(6th Cir. 2009).

       As a related claim, the petitioner contends that the trial court erred in refusing to adjourn

the trial to permit his counsel to find other witnesses from the apartment complex to testify that

the petitioner did not reside in apartment 13.

       In criminal proceedings, a trial court’s denial of a continuance rises to the level of a due

process violation only when there is an unreasoning and arbitrary insistence upon expeditiousness

in the face of a justifiable request for delay. Burton v. Renico, 391 F.3d 764, 772 (6th Cir. 2004).

To obtain habeas relief, a habeas petitioner must show that the denial of his request for a

continuance resulted in actual prejudice to his defense. Id.; see also Powell v. Collins, 332 F.3d

376, 396 (6th Cir. 2003). Actual prejudice may be demonstrated by showing that additional time




                                                 -25-
would have made relevant witnesses available or otherwise benefitted the defense. Powell, 332

F.3d at 396.

       The petitioner has not shown that the trial judge’s denial of a continuance deprived him of

a fundamentally fair trial because he did not state with any specificity the content of any of the

proposed witnesses’ testimony, nor has he established that their testimony would have been

favorable to the defense. The petitioner is not entitled to relief on his claim. Mackey v. Dutton,

217 F.3d 399, 410 (6th Cir. 2000).

                                                 F.

       In his seventh claim, the petitioner alleges that right to confront witnesses was violated

when Detective Ferguson testified that other officers told him that they saw the petitioner throw

drugs and guns off the balcony.

       The Michigan Court of Appeals rejected this argument, reasoning that the police officer’s

testimony “that the two eyewitnesses said they saw defendant throw the gun and drugs from the

balcony was not hearsay, as the prosecutor offered Detective Ferguson’s testimony to explain why

he did not send the gun to the laboratory for fingerprinting. As a result, the prosecution did not

offer the statement for the purpose of establishing the truth of the matter asserted.” Bryant, 2014

WL 4214849, at * 9 (internal footnote omitted).

       It is true that the Confrontation Clause of the Sixth Amendment, which is applicable to the

States through the Fourteenth Amendment, Idaho v. Wright, 497 U.S. 805, 813 (1990), guarantees

defendants in criminal prosecutions “the right . . . to be confronted with the witnesses against him.”

U.S. Const. amend. VI. The Clause prohibits the admission of hearsay statements without

providing the accused the right to cross-examine the person making the statement. Crawford v.


                                                -26-
Washington, 541 U.S. 36, 68 (2004). However, statements offered for some purpose other than to

prove the truth of the matter asserted would not implicate the Confrontation Clause. See Michigan

v. Bryant, 562 U.S. 344, 369 (2011); United States v. King, 865 F.3d 848, 850 (6th Cir. 2017).

Even in Crawford, the Supreme Court acknowledged that testimonial statements could be used for

purposes other than establishing the truth of the matter asserted. See 541 U.S. at 60 n.9.

Accordingly, reasonable jurists could not debate the state courts’ conclusion that the Confrontation

Clause was not violated. The Michigan Court of Appeals’s decision was not contrary to or an

unreasonable application of Supreme Court law.

       The petitioner is not entitled to relief on his seventh claim.

                                                 III.

       None of the petitioner’s claims presents a basis to issue a writ of habeas corpus under 28

U.S.C. § 2254(d). The state courts’ decisions in this case were not contrary to federal law, an

unreasonable application of federal law, or an unreasonable determination of the facts. The

petitioner has not established that he is presently in custody in violation of the Constitution or laws

of the United States.

       Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge
Date: February 12, 2019




                                                 -27-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on February 12, 2019.

                           s/Kristen C. MacKay
                           KRISTEN C. MACKAY




                             -28-
